Per curiam.
Pursuant to Bar Rule 4-106, this court appointed a special master to hear evidence and to recommend appropriate discipline based upon Walter Stephen Scott’s violation of Standard 66 (conviction of felony) of Bar Rule 4-102 (Case No. S94Y1649). The special master has filed his report and recommendation, recommending that Scott be suspended from the practice of law indefinitely, pending resolution of outstanding client complaints. In an impairment proceeding under Bar Rule 7-305, another special master also recommended that Scott be suspended indefinitely (Docket No. 1-2). We accept the recommendations of the special masters and order an indefinite suspension.
Scott entered a plea of guilty to a single charge of possession of cocaine. The trial court sentenced Scott under the First Offender Act, OCGA § 42-8-60, to serve a sentence of five years on probation, with various conditions. Under Standard 66 “conviction of any felony” is defined to include the imposition of first offender probation. Standard 66 (b) (5).
Although a felony conviction usually results in disbarment, the special master found the existence of certain mitigating factors, including that Scott had a severe drug addiction problem of which the Bar was aware prior to his arrest and for which the Bar had counseled Scott through its Committee on Lawyer Impairment. Additionally, *340the Bar presented no evidence concerning the circumstances of the arrest and guilty plea other than the fact that Scott possessed a trace amount of cocaine at the time of his arrest. Finally, the special master noted that it was not clear that any of Scott’s clients had been irreparably harmed.
We accept the special master’s findings in Case No. S94Y1649 and order Scott suspended from the practice of law indefinitely, but for not less than a period of three years. We accept the consent order recommended by the special master in Supreme Court Docket 1-2 and order that Scott’s reinstatement be conditioned upon his compliance with all the terms of that consent order and with his successful completion of his probated sentence and his discharge without adjudication of guilt in the criminal proceeding. He is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interests of his clients, and certify to this court that he has satisfied these requirements.

Suspended.


All the Justices concur, except Benham, P. J., and Hunstein, J., who dissent. Thompson, J., disqualified.